 
Engineering Services Agreement
 
Between ParkerVision and ITT
 
* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.
 
This Engineering Services Agreement (“Agreement”) is entered into and made
effective as of 2 May 2007 (the “Effective Date”) by and between ITT
Corporation, an Indiana corporation with offices at 1919 W. Cook Road Fort
Wayne, Indiana 46801 (“ITT”)[*]; and ParkerVision, Inc., a Florida corporation
with offices at 7915 Baymeadows Way, Suite 400, Jacksonville, Florida, 32256
(“ParkerVision”).
 
Recitals
 
WHEREAS, ParkerVision has developed and patented technology known as
direct2power or d2p, that was designed to address certain limitations in
applying traditional approaches to RF transmit and power amplification, and
 
WHEREAS, d2p Technology allows for the creation of [*], known as “RF Power
Transmitters”, and
 
WHEREAS, ITT desires to have ParkerVision provide engineering services to ITT
with respect to the development of [*], and ParkerVision desires to provide such
services for ITT, pursuant to the terms and conditions of this Agreement, and
 
WHEREAS, concurrently with entering into this Agreement, the parties are also
entering into a License Agreement for the license of d2p Technology embodied in
[*] by ParkerVision to ITT pursuant to the terms and conditions set forth
therein,
 
NOW, THEREFORE, in consideration of the mutual premises and of the performance
of the mutual covenants herein, the parties agree as follows:
 
1.  DEFINITIONS
 
1.1  “ASIC” means an application specific integrated circuit.
 
1.2  “Confidential Information” has the meaning set forth in Section 7.1.
 
1.3  “Development Tools” means the ParkerVision development tools described in
Sections 3.1.4, 3.2.2 and 3.3.2 of the SOW.
 
1.4  “d2p Technology” means technology delivered by ParkerVision to ITT under
this Agreement [*] that is designed to address certain limitations in applying
traditional approaches to RF transmit and power amplification. d2p Technology
generally consists of [*].
 
1.5  “Effective Date” has the meaning provided in the first paragraph of this
Agreement.
 

--------------------------------------------------------------------------------


 
1.6  “Implementation Technology” means any technology for incorporating or
embodying the d2p Technology into a semiconductor device, wireless system or
product (but excluding any technology that is developed based on the d2p
Technology or that requires knowledge of the d2P Technology, which shall be
deemed to fall within the definition of Improvements to d2p Technology).  [*] 
 
1.7  “Improvements to d2p Technology” means any modifications, enhancements and
improvements to the d2p Technology, but in no event includes any Implementation
Technology except as set forth in the definition of Implementation Technology.
 
1.8  “Intellectual Property Rights” means patents, certificates of invention,
utility models, design rights and similar invention rights, copyrights, trade
secret rights, mask work rights, and any other intangible property or
proprietary rights (other than trademarks, trade names, service marks and trade
dress rights) recognized anywhere in the world under any state or national
statute or treaty or common law right, including without limitation all
applications and registrations with respect to any of the foregoing.
 
1.9  “[*]” means the [*] that is developed under this Agreement and the SOW and
that is based on the d2p Technology.
 
1.10  “Open License Terms” means terms in any license for software which
require, as a condition of use, modification and/or distribution of such
software or other software incorporated into, incorporating, derived from or
distributed with such software (a “Work”), any of the following:
 



(a)  
the making available of source code, object code, or design information
regarding the Work;




(b)  
the granting of permission for creating derivative works regarding the Work; or




(c)  
the granting of a license to any party under any Intellectual Property Rights in
or to the Work.



By means of an example and without limitation, the following licenses and
distribution models have Open License Terms: the GNU General Public License
(GPL), the GNU Lesser or Library GPL (LGPL), Mozilla Public License (MPL), or
any similar open source, free software or community licenses.
 
1.11  “ParkerVision Software” means any software delivered by ParkerVision to
ITT under this Agreement, including without limitation the [*] and any software
included within the Development Tools.
 
1.12  “Second” means to temporarily reassign an employee or consultant, on a
full-time or part-time basis, from his or her regular organization to another
organization.
 
2

--------------------------------------------------------------------------------


 
1.13  “SOW” means the Statement of Work containing the tasks, deliverables,
target delivery dates and payments set forth in Exhibit A attached hereto, as
such SOW may be modified pursuant to Section 2.1.3 below.
 
 
2.  ENGINEERING SERVICES AND ACCEPTANCE
 
2.1  Engineering Services.
 
2.1.1  Obligations. Subject to the terms, conditions and schedule set forth in
the SOW, ParkerVision shall exercise commercially reasonable efforts to provide
the engineering services specified in the SOW to ITT for the development of [*].
ITT shall exercise its commercially reasonable efforts to fulfill its
obligations under the SOW and to further develop [*] into a production release
of [*]. The SOW outlines a three-phase program for ParkerVision to provide
engineering services to ITT for the development of [*].
 
2.1.2  Phase 1 Deliverables. Subject to the terms and conditions of the SOW,
deliverables to be provided by ParkerVision in phase 1 of the SOW include a
description of the technical approach selected for implementing [*] of such
technical approach, a development plan for phase 2, a preliminary development
plan for phase 3 and a list of the Development Tools as specified in Section
3.1.4 of the SOW.
 
2.1.2.1  Acceptance. Upon successful completion of, and closure of action items
from, the review of phase 1 deliverables pursuant to Section 3.1.5 of the SOW
(including any mutually agreed upon extensions of time pursuant to Section
2.1.2.2(ii) below), ITT shall accept such deliverables provided ITT reasonably
determines that the selected technical approach complies in all material
respects with the Specification For [*] provided by ITT (“Specification”) and
provided the parties are able to agree on material details, such as schedules
and division of responsibilities, for the phase 2 development plan and the phase
3 preliminary development plan. If ITT within [*] of such review fails to
provide ParkerVision with either written notice of acceptance or written notice
of rejection of the phase 1 deliverables, ITT will be deemed to have accepted
such deliverables. [*] 
 
2.1.2.2  Rejection. If ITT has not accepted the phase 1 deliverables specified
in the SOW, then ITT may, at its sole option, pursue any of the following
options upon provision of written notice to ParkerVision:
 
(i)  [*]
 
(ii)  [*]
 
The parties acknowledge and agree that: (a) [*]; and (b) provided ParkerVision
has [*] to deliver phase 1 deliverables that comply with the Specifications,
then the [*].
 
2.1.3  Addendum to SOW. Upon acceptance of phase 1 deliverables by ITT pursuant
to Section 2.1.2 of this Agreement, the parties shall execute an addendum to the
SOW incorporating the phase 1 deliverables, including (i) material details, such
as schedules and division of responsibilities, for the phase 2 development plan
and phase 3 preliminary development plan and (ii) a list of the Development
Tools as specified in Section 3.1.4 of the SOW.
 
3

--------------------------------------------------------------------------------


 
2.2  Exchange of Deliverables. Except as otherwise specified in Section 4 of the
SOW, each party shall provide to the other party one (1) copy of any
deliverables specified in the SOW to be delivered by such party.
 
2.3  Project Managers. Each party shall appoint one (1) project manager who will
act as a liaison with the other party for the term of this Agreement.
 
3.  DEVELOPMENT TOOLS AND DEVELOPMENT LICENSE
 
3.1  Software.
 
3.1.1  License Grant. ParkerVision hereby grants ITT, for the term of this
Agreement, [*] license to use and reproduce [*] and any software included within
the Development Tools as may be reasonably necessary solely for the purposes of
(i) fulfilling ITT’s specific development tasks under the SOW with respect to
development of [*], and (ii) exercising ITT’s rights under the License Agreement
with respect to [*].
 
3.1.2  No Reverse Engineering. ITT shall not (a) modify, translate, reverse
engineer, decompile, disassemble or otherwise attempt (i) to defeat, avoid,
bypass, remove, deactivate or otherwise circumvent any software protection
mechanisms in the ParkerVision Software, including without limitation any such
mechanism used to restrict or control the functionality of the ParkerVision
Software, or (ii) to derive the source code or the underlying ideas, algorithms,
structure or organization from the ParkerVision Software; (b) alter, adapt,
modify or translate the ParkerVision Software in any way for any purpose,
including without limitation error correction; or (c) distribute, rent, loan,
lease, transfer or grant any rights in the ParkerVision Software or
modifications thereof in any form to any person or entity.
 
3.2  [*].
 
3.2.1  Transfer. Upon acceptance of the phase 1 SOW deliverables by ITT pursuant
to Section 2.1.2 of this Agreement, pursuant to the delivery date specified in
Section 4 of the SOW, ParkerVision agrees to provide ITT with [*], as specified
in Section 3.2.2 of the SOW. ITT agrees to use the [*] solely for the purposes
of (i) fulfilling ITT’s specific obligations under the SOW with respect to
development of [*], and (ii) exercising ITT’s rights under the License Agreement
with respect to [*], and agrees not to dispose of the [*] (by sale, transfer or
otherwise) without the prior written consent of ParkerVision. Shipment of the
[*] shall be F.O.B. ParkerVision’s facility and the [*] shall be delivered in
like new condition.
 
3.2.2  Risk of Loss. ITT assumes the entire risk of loss, damage, theft, or
destruction of the [*] while it is in the possession of ITT and during
transportation to and from ITT’s premises.
 
4

--------------------------------------------------------------------------------


 
4.  SUPPORT
 
After completion of each party’s tasks specified in the SOW, ParkerVision shall
provide to ITT support with respect to the use, functioning and implementation
of the d2p Technology and [*] into [*] as ITT may request from time to time,
subject to the reasonable availability of ParkerVision personnel and resources.
 
5.  FEES AND PAYMENT
 
5.1  Payments. In consideration of the duties and obligations of ParkerVision
hereunder, ITT shall pay to ParkerVision the amounts and at the times set forth
in the SOW.
 
5.2  Support. For [*] and support services provided to ITT pursuant to Sections
4 and 12.1 of this Agreement, ITT agrees to pay ParkerVision [*] for rendering
such support services[*].
 
5.3  Payment Terms. All payments made hereunder shall be in United States
Dollars and may be made, at ParkerVision’s option, by wire transfer or check.
Unless otherwise stated, all fees are due within [*] of invoice by ParkerVision.
 
5.4  Late Payment Charges. ITT shall pay ParkerVision a late fee on all amounts
not paid within [*] of the date due set forth herein equal to [*].
 
5.5  Taxes. All payments by ITT shall be made free and clear of, and without
reduction for, any and all taxes, including, without limitation, sales, use,
property, license, value added, excise, franchise, income, withholding or
similar taxes, other than such taxes which are imposed by the United States or
any political subdivision thereof based on the net income of ParkerVision. Any
such taxes which are otherwise imposed on payments to ParkerVision shall be the
sole responsibility of ITT. ITT shall provide ParkerVision with official
receipts issued by the appropriate taxing authority or such other evidence as is
reasonably requested by ParkerVision to establish that such taxes have been
paid.
 
6.  OWNERSHIP AND LICENSE GRANTS
 
6.1  ParkerVision.
 
6.1.1  ParkerVision retains all right, title and interest in and to the d2p
Technology developed prior to, or outside the scope of, this Agreement, and in
and to any Improvements to d2p Technology and Implementation Technology that may
be made, invented, authored, developed or otherwise created solely by
ParkerVision or its employees under this Agreement.
 
6.1.2  [*] 
 
5

--------------------------------------------------------------------------------


 
6.1.3  ITT’s license rights to the d2p Technology, Improvements to d2p
technology and Implementation Technology shall be solely as set forth in the
License Agreement.
 
6.2  ITT.
 
6.2.1  [*] 
 
6.2.2  [*]
 
6.2.3  [*] 
 
7.  CONFIDENTIAL INFORMATION
 
7.1  “Confidential Information” means, with respect to either party, any
confidential business or technical information, including know-how, whether or
not patentable or copyrightable, that the disclosing party identifies as
confidential or proprietary at the time it is disclosed or delivered to the
receiving party. The d2p Technology, any jointly developed Improvements to d2p
Technology, [*] and the Development Tools shall in any event be deemed the
Confidential Information of ParkerVision. Further, any [*] shall be deemed the
Confidential Information of the developing party and such party shall have no
obligation to disclose such [*] to the other party.
 
7.2  Exceptions. Confidential Information does not include any information that
the receiving party can demonstrate by written records: (a) was known to the
receiving party prior to its disclosure hereunder by the disclosing party;
(b) is independently developed by the receiving party; (c) is or becomes
publicly known through no wrongful act of the receiving party; (d) has been
rightfully received from a third party whom the receiving party has reasonable
grounds to believe is authorized to make such disclosure without restriction; or
(e) has been approved for public release by the disclosing party’s prior written
authorization. Each party may disclose any Confidential Information as required
to be produced or disclosed pursuant to applicable law, regulation or court
order, provided that the receiving party provides prompt advance notice thereof
to enable the disclosing party to seek a protective order or otherwise prevent
such disclosure. In addition, each party may disclose the existence and terms of
this Agreement in confidence in connection with [*] or [*] or to the extent
required by law in connection with a public offering of such party’s securities.
 
7.3  Non-Disclosure and Non-Use. Each party will: (i) not use any Confidential
Information of the other party except in the performance of this Agreement or as
permitted by the License Agreement; (ii) not disclose any such Confidential
Information to any person or entity other than its own employees, consultants
and subcontractors and customers of ITT that fall under the U.S. Federal
Government who have a need to know and who have executed in advance of receiving
such Confidential Information a suitable nondisclosure and restricted use
agreement that comports with the applicable provisions of this Agreement; and
(iii) use all reasonable efforts to keep such Confidential Information strictly
confidential. Each party will use reasonable efforts to enforce such
nondisclosure and restricted use agreements.
 
6

--------------------------------------------------------------------------------


 
8.  TERM
 
Unless earlier terminated in accordance with the terms of this Agreement, this
Agreement shall extend until [*] from the Effective Date of this Agreement.
 
9.  TERMINATION
 
9.1  Termination for Breach. At any time after the occurrence of an Event of
Default, this Agreement may be terminated at the election of the Non-Defaulting
Party, effective as of the date specified in a notice of termination provided to
the Defaulting Party. As used herein, “Event of Default” means one or more of
the following events: if there should occur a material breach, default or
noncompliance by one party (the “Defaulting Party”) of or with any term or
condition hereof followed by written notice of such breach, default or
noncompliance from the other party (the “Non-Defaulting Party”) and the failure
of the Defaulting Party to remedy or correct such breach, default or
noncompliance within [*] after receipt of such notice (the “Cure Period”).
 
9.2  [*]
 
9.3  Effect of Termination or Expiration.
 
9.3.1  Return of Software and Confidential Information. Upon the termination or
expiration of this Agreement, ITT may keep only one (1) copy of the ParkerVision
Software provided to it by ParkerVision hereunder solely for archival purposes
and shall return to ParkerVision or destroy all other copies of ParkerVision
Software delivered by ParkerVision to ITT or otherwise within the possession of
ITT. Shipping terms for returned copies of ParkerVision Software shall be F.O.B.
ParkerVision’s facility. In addition, upon the termination or expiration of this
Agreement, each party may keep only one (1) copy of the Confidential Information
provided to it by the other party hereunder solely for archival purposes and
shall return to the other party or destroy all other copies of any Confidential
Information provided to it by the other party hereunder, or any portion thereof,
in its possession or control. The foregoing shall not, however, require either
party to return or destroy any technology, materials or information that it has
a right to retain under the License Agreement.
 
9.3.2  Survival of Certain Provisions. The provisions of Sections 3.1.2, 3.2, 4,
5, 6, 7, 10.2, 11, 12 and this Section 9.3 of this Agreement will survive any
expiration or termination of this Agreement.
 
10.  WARRANTIES
 
10.1  Warranties.
 
10.1.1  Warranties by ParkerVision. ParkerVision hereby represents and warrants
to ITT that: (a) it has the full right, power and authority to enter into this
Agreement and to grant the licenses and make the assignments granted and made
hereunder; (b) this Agreement is a valid and binding obligation of such party;
and (c) it has obtained and shall maintain throughout the term of this Agreement
all necessary licenses, authorizations, approvals and consents to enter into and
perform its obligations hereunder in compliance with all applicable laws, rules
and regulations. ParkerVision represents and warrants that the ParkerVision
Software is not subject to Open License Terms. In the event of a breach of the
preceding warranty against Open License Terms, ParkerVision will, at its sole
expense, promptly (i) notify ITT of any affected portions of ParkerVision
Software, and (ii) take all reasonable efforts to replace such affected portions
of ParkerVision Software with software of equivalent functionality that is not
subject to Open License Terms.
 
7

--------------------------------------------------------------------------------


 
10.1.2  Warranties by ITT. ITT hereby represents and warrants to ParkerVision
that: (a) it has the full right, power and authority to enter into this
Agreement and to grant the licenses and make the assignments granted and made
hereunder; (b) this Agreement is a valid and binding obligation of such party;
and (c) it has obtained and shall maintain throughout the term of this Agreement
all necessary licenses, authorizations, approvals and consents to enter into and
perform its obligations hereunder in compliance with all applicable laws, rules
and regulations. ITT represents and warrants that ITT shall not act in any
manner that would require any ParkerVision Software to be licensed under Open
License Terms.
 
10.2  Disclaimer of Other Warranties. EXCEPT AS SET FORTH IN SECTION 10.1,
NEITHER PARTY MAKES ANY WARRANTIES TO THE OTHER, EITHER EXPRESS, IMPLIED OR
STATUTORY, AND EACH PARTY HEREBY DISCLAIMS ANY AND ALL SUCH WARRANTIES,
INCLUDING BUT NOT LIMITED TO ANY WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, OR NON-INFRINGEMENT. 
 
8

--------------------------------------------------------------------------------


 
11.  LIMITATION OF LIABILITY
 
IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER FOR LOST PROFITS OR ANY
SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (EXCEPT TO THE
EXTENT THAT SUCH LOST PROFITS OR SUCH DAMAGES CONSTITUTE THE MEASURE OF DIRECT
DAMAGES UNDER THE RELEVANT INTELLECTUAL PROPERTY LAWS AND EXCEPT FOR A BREACH OF
EITHER PARTY’S CONFIDENTIALITY OBLIGATIONS UNDER SECTION 7 OF THIS AGREEMENT),
HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, ARISING IN ANY WAY IN CONNECTION
WITH THIS AGREEMENT. THIS LIMITATION WILL APPLY EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND NOTWITHSTANDING ANY FAILURE OF
ESSENTIAL PURPOSE OF ANY LIMITED REMEDY. EXCEPT FOR (i) EITHER PARTY’S BREACH,
OR EXCEEDING THE SCOPE, OF THE LICENSE RIGHTS GRANTED TO SUCH PARTY UNDER
SECTIONS 3.1 AND 6.2.3 OF THIS AGREEMENT AND (ii) EITHER PARTY’S BREACH OF ITS
CONFIDENTIALITY OBLIGATIONS UNDER SECTION 7 OF THIS AGREEMENT, IN NO EVENT WILL
EITHER PARTY’S LIABILITY ARISING IN ANY WAY IN CONNECTION WITH THIS AGREEMENT
EXEED [*].
 
12.  GENERAL PROVISIONS
 
12.1  Assignment. This Agreement may not be assigned in whole or in part by
either party without the written consent of the other, which consent will not be
unreasonably withheld. Notwithstanding the foregoing, ITT or ParkerVision may
assign this Agreement in connection with a merger, reorganization, change of
control or sale of all or substantially all of its assets or business to which
this Agreement relates, [*].
 
12.1.1  [*]
 
12.1.2  [*] 
 
12.1.2.1  [*]
 
12.1.2.2  [*]
 
12.1.2.3  [*]
 
12.1.2.4  [*]
 
12.2  Notice.
 
12.2.1  Unless otherwise changed by notice in writing from ITT to ParkerVision,
ParkerVision shall serve notice upon ITT as follows:
 
9

--------------------------------------------------------------------------------


 
General Counsel
[*] ITT Corporation
1919 West Cook Road
Fort Wayne, Indiana 46801
 
12.2.2  Unless otherwise changed by notice in writing from ParkerVision to ITT,
ITT shall serve notice upon ParkerVision as follows:


ParkerVision, Inc.
7915 Baymeadows Way, Suite 400
Jacksonville, Florida, 32256


With copy to:


CFO
ParkerVision, Inc.
7915 Baymeadows Way, Suite 400
Jacksonville, Florida, 32256
 
12.2.3  Notice shall be by regular or priority mail, recognized commercial
overnight courier, hand delivery, facsimile transmission or electronic mail with
proof of receipt, and shall be effective as of the date received.
 
12.3  Severability. If any paragraph or provision of this Agreement shall be
deemed void or invalid as a matter of law, the remaining paragraphs or
provisions of this Agreement shall nevertheless remain in full force and effect.
 
12.4  No Joint Venture, etc. Nothing herein shall be deemed to constitute
ParkerVision and ITT as partners, joint venturers or otherwise associated in or
with the business of the other. Neither party shall be liable for any debts,
accounts, obligations or other liabilities of the other party. Neither party is
authorized to incur any debts or other obligations of any kind on the part of or
as agent for the other except as may be specifically authorized in writing.
 
12.5  Waiver. Except for any mutually agreed extensions of time pursuant to
Section 2.1.2.2(ii) of this Agreement, no relaxation, forbearance, delay or
negligence by any party hereto in enforcing any of the terms and conditions of
this Agreement, or the granting of time by any party to another, shall operate
as a waiver or prejudice, affect or restrict the rights, powers or remedies of
any party hereto.
 
12.6  Complete Agreement. This Agreement and the Exhibits attached hereto
represents the full and complete agreement and understanding of the parties
hereto with respect to the subject matter hereof. Any amendment thereof must be
in writing and executed by the parties hereto.
 
10

--------------------------------------------------------------------------------


 
12.7  Governing Law. All questions of law, rights, and remedies regarding any
act, event or occurrence undertaken prior to or pursuant to this Agreement shall
be governed by and construed in accordance with the laws of the State of New
York, without regard to or application of choice of law rules or principles, and
the United States. The Parties agree that all proceedings, disputes and claims
concerning the interpretation or the performance of this Agreement, including
questions involving its existence, validity and duration shall be subject to the
exclusive jurisdiction of federal courts in the State of New York, and the
parties voluntarily subject themselves to the jurisdiction of such courts.
 
12.8  Compliance with Export Control Laws.  Each party agrees to comply with all
applicable export and reexport control laws and regulations, including the
Export Administration Regulations ("EAR") maintained by the United States
Department of Commerce.  Specifically, each party covenants that it shall not --
directly or indirectly -- sell, export, reexport, transfer, divert, or otherwise
dispose of any software, source code, or technology (including products derived
from or based on such technology) received from the other party under this
Agreement to any country (or any individual national thereof) subject to
antiterrorism controls or U.S. embargo, or to any other person, entity, or
destination prohibited by the laws or regulations of the United States, without
obtaining prior authorization from the competent government authorities as
required by those laws and regulations. 
 
12.9  Multiple Counterparts. This Agreement may be executed in multiple
counterparts, each of which will be considered an original and all of which
together will constitute one agreement. This Agreement may be executed by the
attachment of signature pages which have been previously executed.
 
12.10  Remedies Cumulative. Except as expressly provided herein, all rights and
remedies enumerated in this Agreement will be cumulative and none will exclude
any other right or remedy permitted herein or by law or in equity.
 
12.11  Headings. The headings contained in this Agreement are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.
 
12.12  Force Majeure. No party shall be responsible or liable to another party
for nonperformance or delay in performance of any terms or conditions of this
Agreement due to acts or occurrences beyond the reasonable control of the
nonperforming or delayed party, including but not limited to, acts of God, acts
of government, wars, riots, strikes or other labor disputes, fires and floods,
provided the nonperforming or delayed party provides to the other party written
notice of the existence and the reason for such nonperformance or delay.
Notwithstanding the foregoing, either party may terminate this agreement if such
nonperformance or delay extends for a period greater than ninety (90) days.
 
11

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement through their duly
authorized representatives as set forth below:
 
 

ITT CORPORATION     ParkerVision, Inc.         Signature: /s/      Signature:
/s/ 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Printed Name:     
 
Title:
   
Printed Name:     
 
Title:

 
12

--------------------------------------------------------------------------------

